DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 07/26/2021. Claims 7, 9, 15 and 17 have been amended. Claim 8 and 16 has been cancelled. Currently, clams 1-7, 9-15 and 17-20 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 1, 7 and 15 have been fully considered but they are not persuasive. 
	Regarding claim 1, on pages 13, 15 and 16 of the remark dated 07/26/2021, applicant first argues that the combination of JIN and Qiu does not disclose the limitation “by the first mobile terminal and the second mobile terminal, regularly uploading the latest profile picture information of a respective user to the file server” by stating that “JIN only discloses that the server stores the profile image of a user or content uploaded by the user, and when a called party and profile information to transmitted are specified… the time when the first electronic device 100 provides profile image of a user or content uploaded by the user when the first electronic device 100 transmits a request for a profile call”. The Examiner respectfully disagrees. The Examiner would like to point out that the claim fails to clearly define “regularly uploading” and it is unclear what kind of updating pattern is considered “regularly”. The Examiner interprets the 
Regarding claim 1, on pages 14, 17 and 18 of the remark dated 07/26/2021, applicant further argues the combination JIN and Qiu does not disclose “URL positioning information” by stating JIN discloses “a uniform resource identifier (URI)”. The Examiner respectfully disagrees. The Examiner would like to point out that URL is a subset of URI and the link/web address part of an URI is the URL subset as URL is a web address/link. On par [0064]-[0068], JIN clearly discloses the image information corresponding to each contact group would be a link (e.g. a uniform resource identifier (URI)) (par [0064]) and the URI as web address (par [0068]), and provides numerous examples on what a link/web address is in TABLE I. For example, a web address/link would be “<link>http://www.example.com/alice/myfriends1.jpg</link>”, which also commonly in the art as URL. Therefore, the combination of JIN and Qiu reasonably discloses the claimed limitation in question above.
Regarding independent claims 7 and 15, and remaining dependent claims, see response above.
	
	
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention would not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JIN et al. (U.S. PGPub 2019/0045335 A1) in view of Qiu et al. (CN 103209247 A).
Consider claim 1, JIN discloses a storage device storing a plurality of instructions; 
wherein, the instructions are configured to be loaded and executed by a processor to implement a profile picture display method based on IMS calls comprising the following steps: setting a file server configured to store the latest profile picture information of a user of the first mobile terminal and of a user of the second mobile terminal in advance; by the first mobile terminal and the second mobile terminal, regularly uploading the latest profile picture information of a respective user to the file server (read as the IMS profile call between electronic device 100 and user terminal 200, and the updating of profile pictures of contacts that are updated and stored in server 300 for the electronic device 100 and user terminal 200; the electronic device 100 may continue updating profiles of contacts through profile auto-saving when making a call with a called party or may update profiles of contacts only when newly received profile information differs from profile information of an old contact”; specifically, JIN discloses a regular updating manner/pattern (regularly updating) that the profile is updated every time when making a call or the profile is updated every time when newly received profile information differs from profile information of an old contact, , figure 1, abstract, par [0005], [0049], [0065]-0071]),
link (e.g. a uniform resource identifier (URI)) (par [0064]) and the URI as web address (par [0068]), and provides numerous examples on what a link/web address is in TABLE I. For example, a web address/link would be “<link>http://www.example.com/alice/myfriends1.jpg</link>”, which also commonly in the art as URL, par [0065]-[0070]);
by the first mobile terminal and the second mobile terminal, respectively reading profile picture information of a contact in a respective local address book (read as, for example, a profile picture is not registered with the contact information, par [0005]), when profile picture information of an opposite user in a local address book is vacant, downloading the latest profile picture of the user of a corresponding mobile terminal from the preset file server according to the obtained URL positioning information, and storing the profile picture to the local address book (read as the electronic device 100 would continue updating profiles of contacts when newly 
when profile picture information of a user of the opposite mobile terminal exists in the local address book, comparing an profile information of an obtained latest profile picture with an profile information of a corresponding profile picture in the local address book; when the profile information are different, downloading the latest profile picture of the user of a corresponding mobile terminal from the preset file server according to the obtained URL positioning information, and updating the profile picture to the local address book (read as the electronic device 100 would continue updating profiles of contacts when newly received profile information differs from profile information of an old contact, par 0097]);
by the second mobile terminal, receiving the IMS call request, and by the first mobile and the second mobile terminal, respectively displaying the latest profile picture of an opposite users on a respective call interface (read as the display of newly updated profile pictures for the electronic device 100 and user terminal 200, par [0067]-[0068] and [0097]).
Nonetheless, JIN discloses the comparison of profile information but does not specifically disclose the profile information contains MD5 value.
Nonetheless, in related art, Qiu discloses an information display method and system, terminal and server, comprising when a first terminal receives an incoming call from a second terminal, the first terminal sends to a server request information for parsing a display information identifier of the second terminal, the display information comprising portrait information; the display information identifier would be an MD5, and the server returns the display information identifier to the first terminal; it is determined whether the returned display information identifier 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Qiu into the teachings of JIN for the purpose of verifying the data integrity.

Consider claim 2, as applied to claim 1 above, JIN, as modified by Qiu, discloses wherein, the profile picture information includes an MD5 value configured to determine whether the profile picture information is updated, and URL positioning information configured to quickly search and accurately download a profile picture from the file server (read as the comparison of MD5 of the profile information, par [0086]-[00110] of Qiu; and the update of profile pictures using the image links/URLs, par [0065]-[0070] of JIN).
Consider claim 3, as applied to claim 1 above, JIN, as modified by Qiu, discloses wherein, the by a first mobile terminal, sending an IMS call connection request to a second mobile terminal, and by the first mobile terminal and the second mobile terminal, respectively sending a first updating message and a second updating message containing the latest profile picture information of a respective user to each other, comprises: by the first mobile terminal, calling the second mobile terminal and sending an IMS request to the second terminal; by the first mobile terminal, sending profile picture information newly uploaded to a file server in the form of a first updating message to the second mobile terminal; wherein the first updating 
Consider claim 4, as applied to claim 1 above, JIN, as modified by Qiu, discloses wherein, the by the first mobile terminal and the second mobile terminal, respectively reading profile picture information of a contacts in a respective local address book, when profile picture information of an opposite user in a local address book is vacant, downloading the latest profile picture of the user of a corresponding mobile terminal from the preset file server according to the obtained URL positioning information, and storing the profile picture to the local address book comprises: by the first mobile terminal and the second mobile terminal, respectively obtaining a respective local address book, and reading profile picture information of all contacts; when profile picture information of an opposite user in a local address book is vacant, indicating that profile picture information of the user of the corresponding mobile terminal is not stored; according to obtained URL positioning information of the profile picture of the user of the corresponding mobile terminal, downloading a latest profile picture of the user of the corresponding mobile terminal from the preset file server; updating the downloaded latest profile picture of the user of the corresponding mobile terminal to the local address book to store (read as, for example, a profile picture is not registered with the contact information, par [0005]); the 
Consider claim 5, as applied to claim 1 above, JIN, as modified by Qiu, discloses wherein, the when profile picture information of a user of the opposite mobile terminal exists in the local address book, comparing an MD5 value of an obtained latest profile picture with an MD5 value of a corresponding profile picture in the local address book; when the MD5 values are different (read as the comparison of MD5 of the profile information, par [0086]-[00110] of Qiu; and the update of profile pictures using the image links/URLs, par [0065]-[0070] of JIN), downloading the latest profile picture of the user of a corresponding mobile terminal from the preset file server according to the obtained URL positioning information, and updating the profile picture to the local address book comprises: when profile picture information of a user of an opposite mobile terminal exists in a local address book, comparing an MD5 value of an obtained latest profile picture with an MD5 value of a corresponding profile picture in the local address book, and determining whether they are the same; when the MD5 values are different, downloading the latest profile picture of the user of the corresponding mobile terminal from the preset file server according to the obtained URL positioning information of a profile picture of the user of the corresponding mobile terminal; replacing an original profile picture in the local address book with the downloaded latest profile picture of the user of the corresponding mobile terminal, and storing (read as the electronic device 100 would continue updating profiles of contacts when newly received profile information differs from profile information of an old contact, par 0097]).
claim 6, as applied to claim 1 above, JIN, as modified by Qiu, discloses wherein, the by the second mobile terminal, receiving the IMS call request, and by the first mobile and the second mobile terminal, respectively displaying the latest profile picture of an opposite users on a respective call interface comprises: by the second mobile terminal, according to operation instruction of a user, receiving an IMS call request sent from the first mobile terminal; by the first mobile terminal, displaying an obtained latest profile picture of the user of the second mobile terminal on its call interface; by the second mobile terminal, displaying an obtained latest profile picture of the user of the first mobile terminal on its call interface (read as the display of newly updated profile pictures for the electronic device 100 and user terminal 200, par [0067]-[0068] and [0097]).

Consider claim 7, JIN discloses a profile picture display method based on IMS calls (read as the IMS profile call between electronic device 100 and user terminal 200, and the updating of profile pictures of contacts that are updated and stored in server 300 for the electronic device 100 and user terminal 200, figure 1, abstract, par [0005], [0049], [0065]-0071]), wherein, the method comprises: 
setting a file server configured to store the latest profile picture information of a user of the first mobile terminal and of a user of the second mobile terminal in advance; by the first mobile terminal and the second mobile terminal, regularly uploading the latest profile picture information of a respective user to the file server (read as the IMS profile call between electronic device 100 and user terminal 200, and the updating of profile pictures of contacts that are updated and stored in server 300 for the electronic device 100 and user terminal 200; the electronic device 100 may continue updating profiles of contacts through profile auto-saving 
by a first mobile terminal, sending an IMS call connection request to a second mobile terminal, and by the first mobile terminal and the second mobile terminal, respectively sending a first updating message and a second updating message containing the latest profile picture information of a respective user to each other; by the first mobile terminal and the second mobile terminal, respectively obtaining an profile information and URL positioning information of the latest profile picture of the opposite user from the second updating message and the first updating message (read as the first electronic device 100 would be a device (an IMS enabled device) for supporting an IMS; the first electronic device 100 would correspond to a user terminal communicable under a session initiation protocol (SIP) in an IMS environment, further, a telephone call performed between the first electronic device 100 and the second electronic device 200 via the server 300 would correspond to a voice/video call using a packet switched (PS) network such as voice over long term evolution (VoLTE); in this case, the first electronic device 100 would transmit a request for a profile call according to an embodiment disclosed in the present disclosure to the second electronic device 200 based on an SIP; in this example, when a called party and profile information to be transmitted are specified in an application 141 such as a contact application, the first electronic device 100 would provide the specified information to an IMS stack 147 through an IMS framework 145; the IMS stack 147 would generate an SIP link (e.g. a uniform resource identifier (URI)) (par [0064]) and the URI as web address (par [0068]), and provides numerous examples on what a link/web address is in TABLE I. For example, a web address/link would be “<link>http://www.example.com/alice/myfriends1.jpg</link>”, which also commonly in the art as URL, par [0065]-[0070]);
by the first mobile terminal and the second mobile terminal, respectively reading profile picture information of a contact in a respective local address book; when profile picture information of an opposite user in a local address book is vacant, downloading the latest profile picture of the user of a corresponding mobile terminal from a preset file server according to the obtained URL positioning information, and storing the profile picture to the local address book (read as, for example, a profile picture is not registered with the contact information, par [0005]); the electronic device 100 would continue updating profiles of contacts when newly received profile information differs from profile information of an old contact; for example, since a 
when profile picture information of a user of the opposite mobile terminal exists in the local address book, comparing an profile information of an obtained latest profile picture with an profile information of a corresponding profile picture in the local address book; when the profile information s are different, downloading the latest profile picture of the user of a corresponding mobile terminal from the preset file server according to the obtained URL positioning information, and updating the profile picture to the local address book (read as the electronic device 100 would continue updating profiles of contacts when newly received profile information differs from profile information of an old contact, par 0097]);
by the second mobile terminal, receiving the IMS call request, and by the first mobile and the second mobile terminal, respectively displaying the latest profile picture of an opposite user on a respective call interface (read as the display of newly updated profile pictures for the electronic device 100 and user terminal 200, par [0067]-[0068] and [0097]).
Nonetheless, JIN discloses the comparison of profile information but does not specifically disclose the profile information contains MD5 value.
Nonetheless, in related art, Qiu discloses an information display method and system, terminal and server, comprising when a first terminal receives an incoming call from a second terminal, the first terminal sends to a server request information for parsing a display information identifier of the second terminal, the display information comprising portrait information; the display information identifier would be an MD5, and the server returns the display information identifier to the first terminal; it is determined whether the returned display information identifier of the second terminal is the same as a locally stored identifier; if not the same, or if display 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Qiu into the teachings of JIN for the purpose of verifying the data integrity.
Consider claim 9, as applied to claim 7 above, JIN, as modified by Qiu, discloses wherein, the profile picture information includes: an MD5 value configured to determine whether the profile picture information is updated, and URL positioning information configured to quickly search and accurately download a profile picture from the file server (read as the comparison of MD5 of the profile information, par [0086]-[00110] of Qiu; and the update of profile pictures using the image links/URLs, par [0065]-[0070] of JIN).
Consider claim 10, as applied to claim 7 above, JIN, as modified by Qiu, discloses wherein, the by a first mobile terminal, sending an IMS call connection request to a second mobile terminal, and by the first mobile terminal and the second mobile terminal, respectively sending a first updating message and a second updating message containing the latest profile picture information of a respective user to each other comprises: by the first mobile terminal, calling the second mobile terminal and sending an IMS request to the second terminal; by the first mobile terminal, sending profile picture information newly uploaded to a file server in the form of a first updating message to the second mobile terminal; wherein the first updating message includes profile picture information of a user of the first mobile terminal; by the second mobile terminal, receiving the first updating message sent from the first mobile terminal; by the 
Consider claim 11, as applied to claim 7 above, JIN, as modified by Qiu, discloses wherein, the by the first mobile terminal and the second mobile terminal, respectively obtaining an MD5 value and URL Positioning information of the latest profile picture of the opposite user from the second updating message and the first updating message comprises: by the first mobile terminal, obtaining and resolving the second updating message; by the first mobile terminal, resolving the latest profile picture information of a user of the second mobile terminal from the second updating message, and obtaining an MD5 value and URL positioning information of a profile picture therefrom; by the second mobile terminal, obtaining and resolving the first updating message; by the second mobile terminal, resolving the latest profile picture information of a user of the first mobile terminal from the first updating message, and obtaining an MD5 value and URL positioning information of a profile picture therefrom (read as the comparison of MD5 of the profile information, par [0086]-[00110] of Qiu; and the update of profile pictures using the image links/URLs, par [0065]-[0070] of JIN).
Consider claim 12, as applied to claim 7 above, JIN, as modified by Qiu, discloses wherein, the by the first mobile terminal and the second mobile terminal, respectively reading profile picture information of a contact in a respective local address book, when profile picture information of an opposite user in a local address book is vacant, downloading the latest profile picture of the user of a corresponding mobile terminal from the preset file server according to the obtained URL positioning information, and storing the profile picture to the local address book comprises: by the first mobile terminal and the second mobile terminal, respectively obtaining a respective local address book, and reading profile picture information of all contacts; when 
Consider claim 13, as applied to claim 7 above, JIN, as modified by Qiu, discloses wherein, the when profile picture information of a user of the opposite mobile terminal exists in the local address book, comparing an MD5 value of an obtained latest profile picture with an MD5 value of a corresponding profile picture in the local address book-when the MD5 values are different, downloading the latest profile picture of the user of a corresponding mobile terminal from the preset file server according to the obtained URL positioning information, and updating the profile picture to the local address book comprises: when profile picture information of a user of an opposite mobile terminal exists in a local address book, comparing an MD5 value of an obtained latest profile picture with an MD5 value of a corresponding profile picture in the local address book, and determining whether they are the same; when the MD5 values are different, downloading the latest profile picture of the user of the corresponding mobile terminal from the preset file server according to the obtained URL positioning 
Consider claim 14, as applied to claim 7 above, JIN, as modified by Qiu, discloses wherein, the by the second mobile terminal, receiving the IMS call request, and by the first mobile and the second mobile terminal, respectively displaying the latest profile picture of an opposite user on a respective call interfaces comprises: by the second mobile terminal, according to operation instruction of a user, receiving an IMS call request sent from the first mobile terminal; by the first mobile terminal, displaying an obtained latest profile picture of the user of the second mobile terminal on its call interface; by the second mobile terminal, displaying an obtained latest profile picture of the user of the first mobile terminal on its call interface (read as the display of newly updated profile pictures for the electronic device 100 and user terminal 200, par [0067]-[0068] and [0097]).

Consider claim 15, JIN discloses a mobile terminal (read as the IMS profile call between electronic device 100 and user terminal 200, and the updating of profile pictures of contacts that are updated and stored in server 300 for the electronic device 100 and user terminal 200, figure 1, abstract, par [0005], [0049], [0065]-0071]), comprising: a processor, and a storage device in communication connection with the processor; wherein, the storage device is configured for storing a plurality of instructions; the processor is configured for calling the instructions in the 
by a first mobile terminal, sending an IMS call connection request to a second mobile terminal, and by the first mobile terminal and the second mobile terminal, respectively sending a first updating message and a second updating message containing the latest profile picture information of a respective user to each other; by the first mobile terminal and the second mobile terminal, respectively obtaining an profile information and URL positioning information of the latest profile picture of the opposite user from the second updating message and the first updating message (read as the first electronic device 100 would be a device (an IMS enabled device) for supporting an IMS; the first electronic device 100 would correspond to a user terminal communicable under a session initiation protocol (SIP) in an IMS environment, further, link (e.g. a uniform resource identifier (URI)) (par [0064]) and the URI as web address (par [0068]), and provides numerous examples on what a link/web address is in TABLE I. For example, a web address/link would be “<link>http://www.example.com/alice/myfriends1.jpg</link>”, which also commonly in the art as URL, par [0065]-[0070]);

when profile picture information of a user of the opposite mobile terminal exists in the local address book, comparing an profile information of an obtained latest profile picture with an profile information of a corresponding profile picture in the local address book; when the profile information are different, downloading the latest profile picture of the user of a corresponding mobile terminal from the preset file server according to the obtained URL positioning information, and updating the profile picture to the local address book (read as the electronic device 100 would continue updating profiles of contacts when newly received profile information differs from profile information of an old contact, par 0097]);
by the second mobile terminal, receiving the IMS call request, and by the first mobile and the second mobile terminal, respectively displaying the latest profile picture of an opposite user on a respective call interface (read as the display of newly updated profile pictures for the electronic device 100 and user terminal 200, par [0067]-[0068] and [0097]);

Nonetheless, JIN discloses the comparison of profile information but does not specifically disclose the profile information contains MD5 value.
Nonetheless, in related art, Qiu discloses an information display method and system, terminal and server, comprising when a first terminal receives an incoming call from a second terminal, the first terminal sends to a server request information for parsing a display information identifier of the second terminal, the display information comprising portrait information; the display information identifier would be an MD5, and the server returns the display information identifier to the first terminal; it is determined whether the returned display information identifier of the second terminal is the same as a locally stored identifier; if not the same, or if display information of the second terminal is not saved locally, then a step of the first terminal sending request information to the server for acquiring display information of the second terminal is executed; and if the identifiers are the same, then the locally stored display information of the second terminal is displayed, par [0086]-[00110].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Qiu into the teachings of JIN for the purpose of verifying the data integrity.

Consider claim 16, as applied to claim 15 above, JIN, as modified by Qiu, discloses wherein, before the by a first mobile terminal, sending an IMS call connection request to a 
Consider claim 17, as applied to claim 15 above, JIN, as modified by Qiu, discloses wherein, the profile picture information includes: an MD5 value configured to determine whether the profile picture information is updated, and URL positioning information configured to quickly search and accurately download a profile picture from the file server (read as the comparison of MD5 of the profile information, par [0086]-[00110] of Qiu; and the update of profile pictures using the image links/URLs, par [0065]-[0070] of JIN).
Consider claim 18, as applied to claim 15 above, JIN, as modified by Qiu, discloses wherein, the by a first mobile terminal, sending an IMS call connection request to a second mobile terminal, and by the first mobile terminal and the second mobile terminal, respectively sending a first updating message and a second updating message containing the latest profile picture information of a respective user to each other comprises: by the first mobile terminal, calling the second mobile terminal and sending an IMS request to the second terminal; by the first mobile terminal, sending profile picture information newly uploaded to a file server in the form of a first updating message to the second mobile terminal; wherein the first updating message includes profile picture information of a user of the first mobile terminal; by the second mobile terminal, receiving the first updating message sent from the first mobile terminal; by the second mobile terminal, sending profile picture information newly uploaded to a file server in the form of a second updating message to the first mobile terminal; wherein the second updating 
claim 19, as applied to claim 15 above, JIN, as modified by Qiu, discloses wherein, the by the first mobile terminal and the second mobile terminal, respectively obtaining an MD5 value and URL positioning information of the latest profile picture of the opposite user from the second updating message and the first updating message comprises: by the first mobile terminal, obtaining and resolving the second updating message; by the first mobile terminal, resolving the latest profile picture information of a user of the second mobile terminal from the second updating message, and obtaining an MD5 value and URL positioning information of a profile picture therefrom; by the second mobile terminal, obtaining and resolving the first updating message; by the second mobile terminal, resolving the latest profile picture information of a user of the first mobile terminal from the first updating message, and obtaining an MD5 value and URL positioning information of a profile picture therefrom (read as the comparison of MD5 of the profile information, par [0086]-[00110] of Qiu; and the update of profile pictures using the image links/URLs, par [0065]-[0070] of JIN).
Consider claim 20, as applied to claim 15 above, JIN, as modified by Qiu, discloses wherein, the by the first mobile terminal and the second mobile terminal, respectively reading profile picture information of a contact in a respective local address book, when profile picture information of an opposite user in a local address book is vacant, downloading the latest profile picture of the user of a corresponding mobile terminal from a preset file server according to the obtained URL positioning information, and storing the profile picture to the local address book comprises: by the first mobile terminal and the second mobile terminal, respectively obtaining a respective local address book, and reading profile picture information of all contacts; when profile picture information of an opposite user in a local address book is vacant, indicating that profile picture information of the user of the corresponding mobile terminal is not stored; .	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645